 In the Matter of WARD LEONARD ELECTRIC Co.andWARD LEONARDELECTRIC EMPLOYEES LABOR ORGANIZATIONCaseNo. B-2913.-Decided September18, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mrs. Elinore M. Herrick,for the Board.Mr. F. H. Bullinger,for the Company.Mr. John D. Gough,of Brooklyn, N. Y., for the Organization.Mr. Charles Kamens,of Tuckahoe, N. Y., for Local 140.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDCERTIFICATIONOF REPRESENTATIVESSTATEMENT OF THE CASEOn June 6, 1941, and on June 18, 1941, respectively, Ward LeonardElectric Employees Labor Organization, herein called the Organiza-tion, filed with the Regional Director for the Second Region (NewYork City) a petition and an amended petition, each alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Ward Leonard Electric Co., herein called theCompany, engaged in the manufacture, sale, and distribution ofelectrical control devices at Mount Vernon, New York, and request-ing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On August 4, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.OnJuly 25, 1941, the Company, the Organization, United ConstructionWorkers, Local 140, C. I. 0., herein called the C. I. 0., and theRegional Director entered into a "STIPULATION FOR CERTI-35 N. L. R: B., No. 115.509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDFICATION OF REPRESENTATIVES UPON CONSENTELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 11, 1941, under the direction and supervision ofthe Regional Director, among all employees of the Company, ex-cluding supervisors, to determine whether they desired to be repre-sented by the Organization or by the C. I. 0., for the purposes ofcollective bargaining, or by neither.On August 14, 1941, the Regional Director issued and duly servedupon the parties her Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results :Total Number Eligibleto Vote____________________________950Total Number of Ballots Cast____________________________855Total Number of Valid Ballots____________________________855Total Number of Votes in favor of Ward Leonard ElectricEmployees Labor Organization__________________________747TotalNumber of Votes in favor of United ConstructionWorkers, Local 140, C. I. O_____________________________70Total Number of Votes in favor of neither union____________38Total Number of Void Ballots_____________________________0Total Number of Blank Votes------ .-----------------------0Total Number of Challenged Votes________________________0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FAOr1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ward Leonard Electric Co., Mount Ver-non, New York, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All employees of the Company, excluding supervisors, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.Ward Leonard Electric Employees Labor Organization has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargaining,and is the exclusive representative of all employees in said unitwithin the meaning of Section 9 (a) of the National Labor RelationsAct. WARD LEONARD ELECTRIC CO.511CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9' (c) of the National LaborRelations Act,'IT IS HEREBYCERTIFIED thatWard Leonard Electric EmployeesLabor Organization has been designated and selected by a majorityof all employees of Ward Leonard Electric Co., Mount Vernon,New York, excluding supervisors,as their representative for thepurposes of collective bargaining,and that, pursuant to the provi-sions of Section 9 (a) of the Act,WardLeonard.Employees LaborOrganization is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,,wages,hours of employment,and other conditions of employment-